Citation Nr: 1540324	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  09-27 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim for service connection for bilateral foot disability (other than service-connected pes planus).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1976 to July 2000.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

This appeal was processed using VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of service connection for bilateral foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for bilateral foot disability, characterized as pain, was originally denied in a December 2004 rating decision; the Veteran filed a timely notice of disagreement and a statement of the case was issued in April 2005; he did not submit additional evidence or appeal within the one year of the rating action.

2.  Evidence received since the December 2004 rating action raises a reasonable possibility of substantiating the claim for bilateral foot disability, other than service-connected pes planus.


CONCLUSION OF LAW

The December 2004 denial of the service connection for bilateral foot disability is final, and new and material evidence has been received sufficient to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002). 

These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

In this case, the Board's decision herein to reopen the previously denied service connection claim for bilateral tarsal tunnel syndrome is completely favorable. As such, no further action is required to comply with such provisions in this regard.

II.  New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented.  Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).

The RO denied service connection for bilateral foot disability in a December 2004 rating decision, finding that there was no evidence of a diagnosed bilateral foot disability related to any disease or injury shown in service.  The Veteran submitted a timely notice of disagreement, and the AOJ issued a statement of the case in April 2005 confirming its December 2004 denial.  The Veteran thereafter did not perfect an appeal, and new and material evidence was not received within one year of the December 2004 rating decision.  Thus, the April 2005 decision became final.  See 38 U.S.C.A. § 7105(d)(3) ; Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104 , 3.156(a)-(b), 20.302, 20.1103.

Pertinent evidence received since the April 2005 denial of the Veteran's claim for foot pain, bilateral includes treatment records diagnosing bilateral tarsal tunnel syndrome and bilateral pes planus, as well as VA examination reports and etiological opinions pertaining to whether bilateral tarsal tunnel syndrome was due to service or his service-connected bilateral pes planus disability.  These treatment and examination reports are not cumulative or redundant of evidence already of record.  They are also material, as they indicate a current diagnosis and suggest a relationship to service or a service-connected disability.  For these reasons, the Board finds that the additional evidence received since the April 2005 decision is new and material to reopen service connection for bilateral tarsal tunnel syndrome.  38 C.F.R. § 3.156.


ORDER

New and material evidence having been received, the appeal to reopen service connection for bilateral foot disability, including tarsal tunnel syndrome is allowed.


REMAND

The Veteran asserts that his bilateral tarsal tunnel syndrome is related to service or to his service-connected bilateral pes planus.  Although service treatment records (STRs) are silent for complaints of, or treatment for, a foot disability, the Veteran reported that the onset of his symptoms of bilateral tarsal tunnel syndrome was in 2001.  See August 2012 VA examination report.  Post-service treatment records reflect complaints of left foot pain in August 2002 and March 2003.  The Veteran filed a claim for service connection for bilateral foot pain in December 2003.  He was diagnosed with bilateral tarsal tunnel syndrome in June 2007.

On December 2014 VA examination, the examiner opined that the Veteran's tarsal tunnel syndrome was not caused or aggravated by his service-connected pes planus, reasoning in part that the Veteran "did not begin to experience symptoms until 2007 (per records review)."  Such reasoning is contrary to the evidence of record, and renders this opinion inadequate.  See Reonal v. Brown, 5 Vet. App. 458, 461   (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

The December 2014 VA examiner also stated that pes planus in no way causes or aggravates tarsal tunnel syndrome.  To refute that statement, the Veteran's representative submitted medical literature which states that "individuals who have severely flat feet (pes planus) are at a greater risk of developing tarsal tunnel syndrome than the general population because the flattened "fallen" arches can stretch the tibial nerve."  See August 2014 Informal Hearing Presentation.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the nature and etiology of any foot disability other than the service-connected pes planus.  The claims file should be made available to the examiner prior to the examination and all necessary studies and tests should be accomplished.  

For each foot disability diagnosed during the course of the current claim (including bilateral tarsal tunnel syndrome) indicate whether it is at least as likely as not (a 50 percent or more possibility) that it had its clinical onset in service or is otherwise related to active duty or was caused or aggravated (permanently worsened beyond its natural progression) by his service-connected bilateral pes planus.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.   

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

2.  Thereafter, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) and afforded an appropriate period for response.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


